Name: 86/223/EEC: Council Decision of 3 June 1986 concerning the conclusion of the exchange of letters relating to clause 2 of the Arrangement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb
 Type: Decision
 Subject Matter: animal product;  America
 Date Published: 1986-06-10

 Avis juridique important|31986D022386/223/EEC: Council Decision of 3 June 1986 concerning the conclusion of the exchange of letters relating to clause 2 of the Arrangement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb Official Journal L 155 , 10/06/1986 P. 0011*****COUNCIL DECISION of 3 June 1986 concerning the conclusion of the exchange of letters relating to clause 2 of the Arrangement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb (86/223/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas under the voluntary restraint arrangement concluded with the European Economic Community on trade in mutton and lamb (1), Uruguay undertook to restrict its exports to certain Community markets considered to be sensitive areas; Whereas this undertaking expired on 31 March 1985, but there has been no change in the circumstances which caused these areas to be recognized as sensitive and the period of validity of the provisions concerning this restriction of exports to those areas should therefore be extended; Whereas the Commission has conducted negotiations in this connection with Uruguay which have resulted in an agreement, HAS DECIDED AS FOLLOWS: Article 1 The exchange of letters concerning clause 2 of the Arrangement between the European Economic Community and the Eastern Republic of Uruguay on trade in mutton and lamb is hereby approved on behalf of the Community. The text of the exchange of letters is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the exchange of letters referred to in Article 1 in order to bind the Community. Done at Luxembourg, 3 June 1986. For the Council The President G.M.V. van AARDENNE (1) OJ No L 275, 18. 10. 1980, p. 37.